DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on November 04, 2021.  In virtue of this amendment, claims 1-25 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A luminaire, comprising … “one or more memories storing a set of computer-executable instructions that, when executed by the one or more processors, cause the luminaire to: cause the one or more drivers to energize the one or more illumination sources to generate light at a first intensity level; determine a modification to the first intensity level based on a magnitude of a difference between a setpoint amount of light and a first amount of light, the first amount of light measured by the one or more illumination sensors while the one or more illumination sources are energized to generate light at the first intensity level; and cause the one or more drivers to modify the first intensity level based on the determined modification”, in combination with the 
A method performed by a self-adjusting luminaire, the method comprising … “modifying, over the interval of time in accordance with the continuous measuring, an energization of the one or more illumination sources of the self-adjusting luminaire based on a magnitude of a difference between a measured amount of light in the environment and a setpoint amount of light”, in combination with the remaining claimed limitations as claimed in independent claim 14 (claims 15-25 are allowed as being dependent on claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Pope – US 10,470,267
Prior art Jones – US 9,804,024
Prior art Billig et al. – US 2014/0175985
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 7, 2022